Case: 1:19-cv-00900-MRB-SKB Doc #: 25 Filed: 10/08/20 Page: 1 of 1 PAGEID #: 133




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Jason Towbridge,

       Plaintiff,

               v.                                            Case No. 1:19cv900

Graham Packaging Company,                                     Judge Michael R. Barrett

       Defendant.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on September 17, 2020 (Doc. 24).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the R&R in a

timely manner. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the

Magistrate Judge=s R&R (Doc. 22) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 24) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, defendant’s

motion which is construed as a Rule 37 dismissal (Doc. 23) is GRANTED, and this case is

dismissed with prejudice for failure to prosecute. The Clerk is directed to serve the plaintiff at

his alternate address of 5 Yager Ct., Erlanger, KY 41018.

       IT IS SO ORDERED.

                                                         s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court



                                                 1
